DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Schmidt (DE 102009011904 A) is the closest found prior art that discloses a fixing structure for fixing an aircraft cabin side wall panel including the ability to adjust the position of the panel in two directions via two guide elements and a locking means, but fails to disclose 
An intermediate bracket wherein the intermediate bracket has an intermediate guide element which guides the intermediate bracket in a first direction relative to the adjustable fixing surface, and the cabin side wall receiver has a receiver guide element which guides the cabin side wall receiver in a second direction relative to the intermediate bracket.
	Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.

Regarding claim 11, claim 11 is allowed based on similar limitations shown in claim 1.

Regarding claim 15, claim 15 is allowed based on similar limitations shown in claim 1.

Claims 2-10 and 12-14 are allowed for being dependent on an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 20016889 U1 teaches an adjustable cladding mounting plate.
WO 2010100059 A2 teaches different aspects of Schmidt
US 20120012218 A1 teaches a aircraft cabin panel and associated connection to the airframe and air pipes.
US 20140093312 A1 teaches a latch connecting between aircraft cabin panels including a groove used to adjust the relative positions of the panels.
US 20140197278 A1 teaches an attachment device for attaching the aircraft cabin sidewall panels to the airframe without any provision to adjust the position of panels

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642